IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                August 12, 2009
                                No. 08-60758
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

MU LAN LIU

                                           Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A99 077 293


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Mu Lan Liu, a native and citizen of China, petitions for review of an order
of the Board of Immigration Appeals (BIA) affirming the immigration judge’s
decision to deny withholding of removal under the Immigration and Nationality
Act (INA). Liu argues that she fears future persecution, and thus is entitled to
withholding of removal, because the birth of her second child places her in
violation of China’s population control policy. Liu has failed to show that the



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60758

Changle City family planning handbook and administrative opinion she adduced
were more persuasive than documents produced by the United States State
Department regarding the situation in China. See Rojas v. INS, 937 F.2d 186,
190 n.1 (5th Cir. 1991).     Nor do the documents provide specific evidence
regarding the probability of future persecution of Liu on the basis of her foreign-
born children. See Matter of S-Y-G, 24 I&N Dec. 247, 255 (BIA 2007). Liu’s own
equivocal testimony and that of her aunt-by-marriage were insufficient to show
that Liu would be subject to either physical force or other enforcement measures
“of sufficient severity that it amounts to persecution.” See Zhu v. Gonzales, 493
F.3d 588, 600 (5th Cir. 2007).
      Liu’s evidence was not “‘so compelling that no reasonable factfinder could
fail to find the requisite fear of persecution.’” See Jukic v. INS, 40 F.3d 747, 749
(5th Cir. 1994) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)). Liu
has consequently not shown that the evidence compels a conclusion contrary to
the BIA’s rejection of her claims. See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197
(5th Cir. 1996).
      Liu’s petition for review is DENIED.




                                         2